Title: To James Madison from Henry Tazewell, 29 June 1795
From: Tazewell, Henry
To: Madison, James


Dear SirPhila: 29th. June 1795.
I now inclose you Bache’s paper in which is contained Extracts of the Treaty with England. They are not correct, but will serve to enable you to form an Idea of this new Compact. I also send you a Copy of the Resolution ratifying the Treaty. You will perceive that this resolution begets difficulties in the way of a complete ratification, which must again bring the whole subject before the Senate.
I hope I shall see you in Fredericksburg as I pass thro. that Town next week, when I shall be able to shew you the Treaty at length which I cannot send to you under the resolution of the Senate for secrecy. Yours
Henry Tazewell
